Title: [James Madison] to James C. Fuller, 13 June 1833
From: Madison, James
To: Fuller, James C.


                        
                            
                                
                            
                            
                                
                                    
                                
                                June 13. -33
                            
                        
                        I have recd. your letter of the 27th. Ult. accompanying the introductory one from my friend Mr. Joy. It is
                            not probable, had you made your intended visit, that I could have given you as useful advice on the object of your pursuit
                            as may be obtained from other sources, especially as Virginia may not be the State, in which you would prefer an
                            establishment. I may say nevertheless, that the letter itself of Mr. Joy would have ensured you a cordial welcome at
                            Montpellier; as will be the case, should your future movements at any time make a Call convenient. With friendly
                            salutations
                        
                            
                                
                            
                        
                    